Citation Nr: 1618076	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc disease with spondylolisthesis, rated as 10 percent disabling prior to February 15, 2011 and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that increased the rating to 10 percent, effective August 26, 2008.  In a February 2011 rating decision, the RO increased the rating to 20 percent, effective February 15, 2011.

The Board remanded the claim in October 2015.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 15, 2011, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine 60 degrees or less; or a combined range of motion of the thoracolumbar spine of 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since February 15, 2011, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or to have favorable or unfavorable ankylosis of the spine.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to February 15, 2011, and 20 percent since that date, for degenerative disc disease with spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in a October 2008 letter.

The duty to assist has also been met.  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claim.  Those examinations, in whole, addressed whether an increased rating was warranted, and are sufficient to decide the Veteran's claim.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran initiated the current claim for increase in August 2008.  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Rating Criteria

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, pertaining to lumbosacral strain prior to February 15, 2011 and 20 percent thereafter.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Veteran was service-connected for his low back disability in 1957.  He filed for an increase in August 2008.  The Veteran has been afforded VA examinations during the pendency of this claim.  The first was conducted in November 2008.  The Veteran reported that he worked as an office clerk.  The Veteran reported that "about 8 years ago he began to have problems with increased low back pain with a burning sensation...  He states that the pain begins to radiate down both his legs as he ambulates spreading into [his] feet with a numb sensation.  He can walk 100 yards after the onset and must stop for at least 15-30 minutes and can last all day on occasion."  A history of numbness, paresthesias and leg or foot weakness was noted.

Upon examination there was no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  Posture was normal, head position was normal, there was symmetry in appearance, and gait was normal.  There was no gibbus, kyphosis, list, lordosis, scoliosis, or reverse lordosis.  There was lumbar flattening.  Muscle tone was normal and no muscle atrophy.  There was no ankylosis.  

Range of motion testing showed that flexion was to 76 degrees and to 75 degrees on repetitive testing.  There was no limitation of extension.  Combined range of motion was higher than 120 degrees.

Based on the findings of this examination, the RO increased the Veteran's rating to 10 percent.  This was granted because flexion was limited to more than 60 degrees but less than 85 degrees.  A higher 20 percent rating is not warranted based on the findings of this examination because forward flexion was not limited to less than 60 degrees or a combined range of motion of less than 120 degrees.

A second VA examination was conducted in February 2011.  The Veteran was reported to still be working as an office clerk.  The Veteran stated that his chronic pain in the low back had worsened since the 2008 examination.  He said the pain is now "present in both lower extremities to the top of the foot when he walks any short distances.  He also notes numbness and tingling in the same areas with sitting or standing, stating that he seems to lose control of his feet if he walks more that 20-30 yards."  A history of erectile dysfunction, numbness, paresthesias, and leg or foot weakness were all reported.  The Veteran was reported to walk with a cane.

Range of motion testing showed that flexion was limited to 36 degrees.  There was no additional loss of motion on repetitive testing.  Muscle tone was normal and there was no muscle atrophy.  The examiner noted that there was no ankylosis of the spine.  The examiner opined that "there is no evidence of any radiculopathy or peripheral neuropathy in the lower extremities on this exam.  It should be noted that this patient also is treated for Type 2 Diabetes Mellitus with several oral and 1 injectable medication daily (not insulin)."

Based on this examination, the Veteran's rating was increased to 20 percent effective the date of the examination.  A higher rating would be warranted if there was limitation of flexion to less than 30 degrees or favorable anklyosis of the entire spine.

The claims file also includes private treatment records dated in January 2011.  The report notes the Veteran's low back condition.  The impression given is "Grade 1 anterohsthesis of LS relative to S1 is noted Chronic bilateral L5 spondylosis is also noted.  2 Anterolisthesis of LS relative to S1 and posterior element hypertrophy result in mild-to-moderate bilateral neural foraminal narrowing, more prominently on the right."  There is also a letter from the private physician noting that the Veteran is being treated for severe back pain.  These findings do not contradict the examination reports.  The records, however, do not include any range of motion testing results or any other evidence that the Veteran is entitled to a higher rating for the periods on appeal.

The next VA examination was conducted in January 2015.  The Veteran had made statement that his condition had worsened.  The examiner reported the Veteran complained of "increased loss of ROM, and instability when standing."  The examiner reported that the Veteran is now on dialysis and "is weak after [the] most recent dialysis."  The Veteran said that his balance is bad due neuropathy in both lower legs, which is related to diabetes and his renal disease.

The Veteran did not report suffering from flare-ups.  He said that he is no longer able to ambulate more than a few steps at a time and falls frequently.  The examiner reported that he was unable to test range of motion.  The examiner reported that the Veteran is unable to stand long enough to attempt any ROM.  The Veteran was generally "tender to palpation across [the] lumbar back."  There was no guarding or muscle spasm reported.  There was no muscle atrophy.  The examiner reported that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There was no other neurological abnormalities.  He does not have IVDS of the spine.  He uses a cane to walk.  The examiner opined that the Veteran's back condition does not impact his ability to work.

The final VA examination was conducted in December 2015.  The Veteran's complaints and history were reported to be unchanged since the last examination.  Again, the Veteran was unable to have his range of motion tested.  The examiner noted that the Veteran was unable to stand to perform any aspect of a ROM evaluation.  

The examiner explained that the Veteran has a "history of lumbar disorder as well as Type 2 Diabetes with neurological adverse effects (lower leg/foot absence of sensation), and is wheelchair bound for the majority of the day, he is unable to participate in a significant portion of the exam requested leaving only speculation with which to assess."  The Veteran was reported to not have a guarding or muscle spasm.  The examiner reported there is no ankylosis of the spine.  Also, the Veteran was again reported to not have any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner reported that the Veteran stopped working several years ago and that his back and diabetes combined to impact his ability to work.

Based on the evidence of record, including the VA examination assessments, the Veteran is not entitled to a rating higher than 10 percent prior to February 15, 2011 or higher than 20 percent since that date.  Prior to February 15, 2011, flexion was not limited to 60 degrees or less and the combined range of motion was not less than 120 degrees.  Since February 15, 2011, the Veteran's range of motion, when tested, has been between 30 degrees and 60 degrees.  A higher rating would warranted if forward flexion were limited to under 30 degrees.  There have not been any range of motion testing that shows results of 30 degrees or less and the Veteran has never been found to have favorable or unfavorable ankylosis.  While the Veteran's range of motion could not be tested in January or December 2015, the examiner explained that this was due to treatment of the Veteran's non-service-connected diabetes and not because of his back condition.

Separate ratings for radiculopathy are also not warranted as the examiners have specifically found that the Veteran does not suffer from radiculopathy.  Pain and problems he has had in the lower extremities have been found to have been related to his diabetes, not his back condition.  As the Veteran has not been diagnosed with IVDS, consideration of an increased rating  under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

In deciding the claim for increased rating, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's back condition has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of pain and limited motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran has not claimed that his back condition makes him unemployable.  A claim for TDIU has not been raised in the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for degenerative disc disease with spondylolisthesis, rated as 10 percent disabling prior to February 15, 2011 and as 20 percent disabling thereafter, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


